Title: To Thomas Jefferson from James Trecothick Austin, 20 January 1821
From: Austin, James Trecothick
To: Jefferson, Thomas


            Sir
            
              Boston
              20th January 1821
            
          The kindness with which you have noticed some former communications, induces me to submit the enclosed remarks to the disposal of your leisure—I need not say that when a practising Lawyer finds it necessary to offer an opinion at variance with the interests of high officers in his profession he lays himself liable to some recrimination—I trust the opinions here advanced are not such as are in opposition to the results of your experience—At any rate they offer me an occassion to repeat the declaration ofMy highest consideration And profound RespectJames T. Austin